 



Exhibit 10.7 - Amended and Restated Credit Agreement with Opus Bank

  Amended and Restated Credit Agreement

 

This Amended and Restated Credit Agreement (the “Agreement”) dated as of July
18, 2014, is hereby entered into by and Among Opus Bank (the “Bank”), and its
successors and assigns, whose address is 19900 MacArthur Boulevard, Irvine,
California 92612, PCS Link, Inc. d/b/a Greenwood & Hall, a California
corporation (“Borrower”), whose address is 1936 East Deere Avenue, #120, Santa
Ana, California 92705 and Greenwood Hall, Inc., a Nevada corporation (formerly
known as Divio Holdings Corp., a Nevada corporation) (“Guarantor” and together
with the Borrower, the “Credit Parties”) whose address is 1936 East Deere
Avenue, #120, Santa Ana, California 92705.

 

WITNESSETH:

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of May 28, 2014 (the “Existing Credit Agreement”) pursuant to
which, among other things, the Lender agreed to enter, subject to the terms and
conditions set forth therein, into a term loan and revolving credit facility;
and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows

 

1.Amendment and Restatement of Existing Credit Agreement. The parties to this
Agreement agree that, upon (i) the execution and delivery by each of the parties
hereto of this Agreement and (ii) satisfaction of the conditions set forth in
Section 4.1, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended, superseded and restated in their entirety by the terms
and provisions of this Agreement.  This Agreement is not intended to and shall
not constitute a novation. All Loans made and obligations incurred under the
Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents.  Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Agreement” and the “Loan
Documents” shall be deemed to refer to this Agreement and the Loan Documents,
(c) all obligations constituting “Liabilities” to Bank which are outstanding
under the Existing Credit Agreement on the Effective Date shall continue as
Liabilities under this Agreement and the other Loan Documents.

 

2.Credit Facilities.

 

2.1Scope. This Agreement governs Facility A and Facility B, and, unless
otherwise agreed to in writing by the Bank and Borrower or prohibited by
applicable law, governs the Credit Facilities. Advances under the Credit
Facilities will be subject to the procedures established from time to time by
the Bank. Any procedures agreed to by the Bank with respect to obtaining
advances including automatic loan sweeps shall not vary the terms or conditions
of this Agreement or the Loan Documents regarding the Credit Facilities.

 

2.2Facility A (Term Loan). The Bank agreed to extend credit to Borrower in the
form of a term loan in the original principal sum of Two Million Dollars and No
Cents ($2,000,000.00) (“Facility A”, or the “Term Loan”). Credit under Facility
A shall be evidenced by and repayable as set forth in a promissory note payable
to the order of the Bank executed concurrently with this Agreement, and with
renewals, modifications or extensions thereof, if any (the “Term Note”). The
proceeds of Facility A were used to finance repayment of certain senior
indebtedness owing to TCA Global Credit Master Fund, LP (in the amount of
$1,880,619.00) and California United Bank (in the amount of $47,214.20).

 

The Term Loan is evidenced by and repayable with interest in accordance with the
terms of this Agreement and the Term Note. Borrower shall make monthly principal
payments of $60,606.06 plus a payment for all accrued and unpaid interest,
beginning on August 1, 2014, and continuing monthly thereafter (on the first day
of each month) until May 1, 2017, at which time all then remaining accrued
principal and interest shall be paid in full. Borrower’s obligations under the
Term Loan will be secured by Borrower as provided in Section 7 hereof.

 

Signature Page to Credit Agreement

 

 

 

 

2.3Facility B (Line of Credit). Subject at all times to the terms and
limitations set forth herein (including without limitation, Section 4.3 below),
the Bank agrees to extend credit to Borrower in the principal sum not to exceed
Three Million Dollars and No Cents ($3,000,000.00) in the aggregate at any one
time outstanding (“Facility B” and together with Facility A, the “Facility”)
(the “Maximum Revolving Commitment Amount”). Credit under Facility B shall be
evidenced by and repayable as set forth in a promissory note payable to the
order of the Bank executed concurrently with this Agreement, and with renewals,
modifications or extensions thereof, if any (the “Line of Credit Note”). The
proceeds of Facility B shall be used to (a) first pay all fees pursuant to
Section 4.1(I) below, (b) then (after payment of all amounts set forth in (a)
above) pay concurrently (to the extent funds are available to be drawn) (i) the
sum of $665,000, to pay in full that certain Convertible Promissory Note issued
by Borrower to Colgan Financial Group, Inc. (“Colgan”), dated as of May 29,
2014, in the original principal amount of $225,000 (the “Colgan Convertible”)
and that certain Promissory Note issued by Borrower to Colgan, dated as of July
8, 2014 in the original principal amount of $230,000 (the “Colgan Promissory
Note”), with the remaining balance to be applied to the indebtedness owed by
Borrower to Colgan under that certain Loan and Security Agreement dated as of
December 23, 2013 by and among Borrower and Colgan, including, without
limitation, that certain Secured Promissory Note dated as of December 23, 2013,
issued by Borrower to Colgan in the original principal amount of $600,000 (the
“Colgan LSA” and, together with the Colgan Convertible and the Colgan Promissory
Note, the “Colgan Facility”), and (ii) the sum of $750,000 to pay in full that
certain secured Promissory Note dated February 8, 2013, issued by Borrower to
California United Bank in the original principal amount of $350,000 (the “CUB
ODP Debt”), with the remaining balance to be applied to that certain secured
Promissory Note dated October 21, 2010 issued by Borrower to California United
Bank in the original principal amount of $1,250,000 (the “CUB RLOC Debt” and
together with the CUB ODP Debt, the “CUB Facility”), (c) then (after payment of
all amounts set forth in (a) and (b) above) payoff the remaining balance of the
CUB RLOC Debt to the extent funds are available to be drawn, (d) then (after
payment of all amounts set forth in (a), (b) and (c) above) payoff all remaining
indebtedness owed to Colgan under the Colgan LSA to the extent funds are
available to be drawn, and (e) then for general corporate purposes. Subject to
and upon the terms and conditions set forth herein, at any time or from time to
time, on or after the date hereof and on or before May 1, 2017 (“Expiration
Date”), the Bank agrees to lend to Borrower such amounts (each such loan and all
such loans, collectively, as the context requires being herein referred to as
the “Line of Credit”) as may be requested by Borrower, so long as Borrower is
not in default under this Agreement or any of the Loan Documents.

 

Borrower may irrevocably request a borrowing under Facility B in a minimum
amount of $250,000 or a higher integral multiple of $100,000 by delivering a
Notice of Borrowing as set forth in Section 4.2.C hereof.

 

Within the limits and subject to and upon the terms and conditions herein set
forth, amounts under the Line of Credit may be borrowed and repaid and
re-borrowed from time to time. The aggregate unpaid principal amount of the Line
of Credit outstanding at any time shall not exceed $3,000,000. Borrower’s
obligations under the Line of Credit Note will be secured as provided in Section
7 hereof.

 

Upon the satisfaction of the conditions set forth herein and provided further
that the aggregate amount of Advances on the Line of Credit outstanding at any
time do not exceed the Maximum Revolving Commitment Amount, the Bank agrees to
make Advances to Borrower, from time to time, from the date hereof and until the
Expiration Date. Whenever Borrower desires to take an Advance on the Line of
Credit, Borrower shall give the Bank notice as provided for by the Line of
Credit Note. Each Advance shall be conclusively deemed to have been made at the
request of and for the benefit of Borrower when it is credited to any deposit
account of Borrower maintained at the Bank or when an Advance is made in
accordance with the instructions of a person duly authorized by Borrower. If, at
any time, the aggregate principal amount of the outstanding Advances exceeds the
Maximum Revolving Commitment Amount, Borrower shall immediately, upon written or
oral notice from the Bank, pay to the Bank an amount equal to the difference
between the oustanding principal balance of the Advances and the Revolving
Commitment Amount.

 

Borrower shall make monthly payments of accrued and unpaid interest, beginning
on August 1, 2014, and continuing monthly thereafter (on the first day of each
month) until May 1, 2017, at which time all then remaining accrued principal and
interest shall be paid in full

 

3.Definitions. As used in this Agreement, the following terms have the following
respective meanings:

 

3.1“Account” means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered owing to
Borrower (or to a third party grantor acceptable to the Bank).

 

3.2“Account Debtor” means the person or entity obligated upon an Account.

 

3.3“Advance” means a disbursement of loan funds from Bank.

 

2

 

 

3.4“Affiliate” means any person, corporation, or other entity directly or
indirectly Controlling, Controlled by, or under common Control with Borrower or
Guarantor and any member or manager of Borrower or Guarantor or any subsidiary
of Borrower.

 

3.5“Asset Coverage Ratio” means, for any date of determination, for Borrower,
the ratio of (a) the sum of (i) Cash held in a Designated Deposit Account and
(ii) Eligible Receivables, in each case as of such date to (b) Indebtedness
outstanding under this Agreement as of such date.

 

3.6“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banks in New York, New York, San Francisco,
California or Irvine, California are generally authorized or obligated, by law
or executive order, to close.

 

3.7“Cash” or “Cash Equivalents” means assets properly classified as “marketable
securities”, “cash”, “cash equivalents” or “short term investments” under GAAP.

 

3.8“Change of Control” means the direct or indirect acquisition by any person
(as such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act,
but excluding any employee benefit plan of Guarantor, Borrower or its
subsidiaries, or any person or entity acting it its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), of (a) ownership of the issued and outstanding shares of voting stock or
similar equity interest of Guarantor or Borrower, the result of which
acquisition is that such person or group possesses in excess of 50% of the
combined voting power of all then-issued and outstanding voting stock of
Guarantor or Borrower, or (b) the power to elect, appoint, or cause the election
or appointment of at least a majority of the members of the board of directors
of Guarantor or Borrower.

 

3.9“Closing Date” means May 28, 2014, the Closing Date set forth in the Existing
Credit Agreement.

 

3.10“Collateral” shall have that meaning ascribed to it in Section 7.1 below.

 

3.11“Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.

 

3.12“Credit Facilities” means all extensions of credit from the Bank to
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 2 above.

 

3.13“Designated Deposit Account” means a deposit account maintained by Borrower
with the Bank, as from time to time designated by Borrower to Bank.

 

3.14“Discretionary Excess Cash Flow Distributions” means annual Distributions
beginning June 30, 2014 and annually thereafter, as determined by Credit Parties
which are limited to amounts: (a) not to exceed fifty percent (50%) of
Borrower’s or Guarantor’s net income for the immediately preceding fiscal year;
and (b) which will not cause Borrower to fail to comply with its financial
covenants in Section 6.3 on a pro forma basis after giving effect to such
Distribution, however, no such Distributions shall be made prior to the Credit
Parties’ receipt of Bank’s written notice evidencing satisfaction of Section
5.20 of this Agreement.

 

3.15“Distributions” means all dividends and other distributions made by Borrower
to its owners of Equity Interests, including without limitation shareholders,
partners, owners or members, as the case may be, other than salary, bonuses, and
other compensation for services expended in the current accounting period.

 

3.16“Divio Merger Agreement” means that certain Merger Agreement and Plan of
Reorganization dated as of the date hereof among Guarantor, Borrower and
Greenwood Hall Acquisition, Inc.

 

3.17“EBITDA” means, for any period, net income before taxes, plus interest
expense, plus depreciation expense, plus amortization expense, plus all non-cash
charges and expenses, including expenses related to the impairment of goodwill,
exercise of employee stock option plans and any incremental non-cash charges or
reduction in revenue as a result of any purchase accounting adjustments recorded
as a result of acquisitions, plus all losses during such period resulting from
the disposition of any asset of Borrower or any Subsidiary outside the ordinary
course of business, to the extent permitted by this Agreement, plus all expenses
and losses that are properly classified as extraordinary in accordance with GAAP
or are unusual or non-recurring, plus, to the extent not capitalized, all fees
and expenses incurred in connection with the Loan Documents for such period.

 

3

 

 

3.18“Effective Date” means the date on which this Agreement has been executed
and delivered by each of the Borrower, the Guarantor, and the Bank.

 

3.19“Eligible Receivables” means with respect to the Borrower, as of any date of
determination, subject to modification by the Bank in its reasonable discretion
based upon the results of a field audit, the face value of each account (as used
in this definition, each such account, an “Account”) arising out of any contract
or agreement which is a bona fide, non-contingent, existing obligation of the
named account debtor thereunder (as used in this definition, and with respect to
each individual contract or agreement, an “Account Debtor”, and includes,
without limitation, to the extent the same constitute an asset under GAAP,
amounts due from credit card processors, regardless of whether the same are
otherwise not broken out by Account Debtor) actually and absolutely owing to the
Borrower and arising from the sale and delivery of merchandise or the rendering
of services to such Account Debtor in the ordinary course of the Borrower’s
business as presently conducted for which the Account Debtor has been billed and
such Account satisfies and continues to satisfy the following requirements:

 

(i) the Account is evidenced by an invoice that has not remained unpaid for a
period exceeding one hundred twenty (120) days or more beyond the invoice date
of the invoice;

 

(ii) the Account is not due from an Account Debtor whose debt on Accounts that
are unpaid for a period exceeding one hundred twenty (120) days or more after
the invoice date of the respective invoices exceeds twenty-five percent (25%) of
such Account Debtor’s total debt to the Borrower;

 

(iii) the Account is a valid, legally enforceable obligation of the Account
Debtor and no offset (including, without limitation, discounts, advertising
allowances, counterclaims or contra accounts) or other defense on the part of
such Account Debtor or any claim on the part of such Account Debtor denying
liability thereunder has been asserted; provided, however, that if the Account
is subject to any such offset, defense or claim, or any inventory related
thereto has been returned, such account shall not be an Eligible Receivable only
to the extent of the maximum amount of such offset, defense, claim or return and
the balance of such Account, if it otherwise represents a valid, uncontested and
legally enforceable obligation of the Account Debtor and meets all of the other
criteria for eligibility set forth herein, shall be considered an Eligible
Receivable;

 

(iv) the services have been performed or the subject merchandise has been
shipped or delivered on open Account to the named Account Debtor on an absolute
sale basis and not on a bill-and-hold, consignment, on approval or subject to
any other repurchase or return agreement and no material part of the subject
goods has been returned;

 

(v)  the Account does not represent a pre-billing, prepaid deposit, retention
billing or progress billing;

 

(vi) other than pursuant to the Security Documents, the Account is not subject
to any Lien or security interest whatsoever other than Permitted Liens;

 

(vii) the Account is not evidenced by chattel paper or an instrument of any
kind;

 

(viii) the Account has not been turned over to any Person for collection;

 

(ix) the Account is not owing by an Account Debtor that shall have failed to pay
twenty-five percent (25%) or more of all Accounts owed by such Account Debtor to
the Borrower within the period set forth in (ii) above or who has become
insolvent or is the subject of any bankruptcy, arrangement, reorganization
proceedings or other proceedings for relief of debtors;

 

(x) the Account is not owing by an Account Debtor that (A) is an Affiliate of
the Borrower, (B) is a Governmental Authority (except to the extent that
Borrower has complied with the Federal Assignment of Claims Act of 1940, as
amended, or analogous state statutes, in a manner reasonably satisfactory to
Bank), or (C) except to the extent approved by Bank in its sole discretion, is
organized under the laws of, or has its principal place of business outside, the
United States of America or Canada or any state or any province thereof; and

 

(xi) unless previously agreed to by the Bank in writing, the aggregate amount of
Accounts payable by the Account Debtor of the Account does not constitute more
than 30% of all Accounts of Borrower.

 

3.20“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

4

 

 

3.21“Expiration Date” shall have that meaning ascribed to it in Section 2.3
above.

 

3.22“GAAP” means generally accepted accounting principles.

 

3.23“Liabilities” means all obligations, indebtedness and liabilities of Credit
Parties to any one or more of the Bank and any of its subsidiaries, affiliates
or successors, now existing or later arising, including, without limitation, all
loans, advances, interest, costs, overdraft indebtedness, credit card
indebtedness, lease obligations, or obligations relating to any Rate Management
Transaction, all monetary obligations incurred or accrued during the pendency of
any bankruptcy, insolvency, receivership or other similar proceedings,
regardless of whether allowed or allowable in such proceeding, and all renewals,
extensions, modifications, consolidations or substitutions of any of the
foregoing, whether Credit Parties may be liable jointly with others or
individually liable as a debtor, maker, co-maker, drawer, endorser, guarantor,
surety or otherwise, and whether voluntarily or involuntarily incurred, due or
not due, absolute or contingent, direct or indirect, liquidated or unliquidated.
The term “Rate Management Transaction” in this Agreement means any agreement
between the Credit Parties and the Bank, any of its subsidiaries, affiliates or
successors, now existing or hereafter arising, with respect to any transaction
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction, or any
other similar transaction (including any option with respect to these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

3.24“Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

 

3.25“Line of Credit” and “Line of Credit Note” shall have those meanings
ascribed to them in Section 2.3 above.

 

3.26“Loan Documents” means this Agreement and all the loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, or any other instrument or
document executed in connection with this Agreement executed by Borrower and
each other Obligor in favor of the Bank or in connection with any of the
Liabilities, including without limitation the Notes and Security Agreement.

 

3.27“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities, financial condition or prospects of the
Borrower taken as a whole, (b) the operations, assets, liabilities, financial
condition or prospects of the Guarantor taken as a whole, (c) the ability of the
Borrower taken as a whole to perform any of its payment or other material
obligations under the Loan Documents, (d) the ability of the Guarantor taken as
a whole to perform any of its payment or other material obligations under the
Loan Documents, (e) the legality, validity or enforceability of this Agreement
or any other Loan Document, or (f) the rights and remedies of the Bank under any
Transaction Document.

 

3.28“Material Contract” means each contract or agreement as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect

 

3.29“Maturity Date” shall have the meanings ascribed to it in each of the Term
Note and the Line of Credit Note.

 

3.30“Nevada UCC” means the Uniform Commercial code as in effect on the Effective
Date in the State of Nevada.

 

3.31“Note” and “Notes” means the Line of Credit Note and the Term Note described
in Section 2 above, and all promissory notes, instruments and/or contracts
evidencing the terms and conditions of the Liabilities.

 

3.32“Notice of Borrowing” shall have that meaning ascribed to it in Section
4.2.C below.

 

3.33“Obligor” or “Obligors” means any Borrower, guarantor, surety, co-signer,
endorser, general partner, or other Person who may now or in the future be
obligated to pay any of the Liabilities.

 

3.34“Permitted Dispositions” means:

 

A.dispositions of inventory in the ordinary course of business;

B.dispositions of damaged, obsolete, surplus or worn out property in the
ordinary course of business;

 

5

 

 

C.dispositions of non-exclusive licenses and similar arrangements for the use of
property of Borrower or any subsidiary in the ordinary course of business and
other licenses that may be exclusive in one or more respects but do not result
in a legal transfer of title to the licensed property;

D.dispositions which constitute the making or liquidating of Permitted
Investments or the granting of Permitted Liens;

E.dispositions permitted under Section 6.2K; and

F.dispositions not otherwise prohibited hereunder, provided that the aggregate
book value of the property so disposed in any fiscal year shall not exceed
$50,000 in the aggregate.

 

3.35“Permitted Distributions” means (a) Discretionary Excess Cash Flow
Distributions, and (b) Distributions payable exclusively in Equity Interests of
Borrower.

 

3.36“Permitted Indebtedness” shall have that meaning ascribed to it in Section
6.2.C below.

 

3.37“Permitted Investments” shall have that meaning ascribed to it in Section
6.2.B below.

 

3.38“Permitted Liens” shall have that meaning ascribed to it in Section 6.2.E
below.

 

3.39“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 

3.40“Premises” means the locations at which Borrower currently conducts business
and located including, without limitation, 1936 East Deere Avenue, #120, Santa
Ana, California 92705.

 

3.41“Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

3.42“Security Agreement” means each security agreement entered into between (a)
Bank and Borrower evidencing Bank’ security interest in all of the assets of
Borrower (other than the Premises and other real property, if any) and (b) Bank
and Guarantor evidencing Bank’ security interest in all of the assets of
Guarantor (other than the Premises and other real property, if any), including,
without limitation, that certain Amended and Restated Security Agreement dated
as of the date hereof among Borrower, Guarantor and Bank.

 

3.43“Senior Funded Debt” means all unsubordinated interest bearing debt for
borrowed money.

 

4.Conditions Precedent.

 

4.1Conditions Precedent to Initial Extension of Credit. Before the first
extension of credit governed by this Agreement (which, for the avoidance of
doubt, does not include the Term Loan which was extended on the Closing Date),
whether by disbursement of a loan, or otherwise, Credit Parties shall deliver to
the Bank, in form and substance satisfactory to the Bank:

 

A.           Credit Party Loan Documents. This Agreement, the Notes and the
Security Agreement, the security agreements, financing statements, warrants and
any other loan documents which the Bank may reasonably require to give effect to
the transactions described in this Agreement;

 

B.           Evidence of Due Organization and Good Standing. Evidence,
satisfactory to the Bank, of the due organization and good standing of each
Credit Party in each state in which such Credit Party is doing business during
the term of the Credit Facilities, including without limitation California and
Nevada;

 

C.           Evidence of Authority to Enter into Loan Documents. Evidence that
(i) each Credit Party is authorized to enter into the transactions described in
this Agreement and the other loan documents, and (ii) the person signing on
behalf of each Credit Party is authorized to do so.

 

D.           Liens on Property. Evidence, satisfactory to the Bank, that all
personal property, fixtures and equipment, etc., in which the Bank is taking a
security interest is free and clear of all Liens and encumbrances of every
nature and description other than Permitted Liens.

 

6

 

 

E.           Other Due Diligence. Satisfactory completion of Bank’s due
diligence, including satisfactory completion by Bank of a collateral field audit

 

F.           Insurance. Insurance policies with premiums prepaid, with issuing
companies, coverages and amounts as are ordinarily carried by other companies
similarly situated in operating like business and properties, including products
liability insurance, and insuring the Collateral against loss or damage by fire
and such other hazards, including, but not limited to, extended coverage,
vandalism, malicious mischief, and comprehensive public liability insurance
complying with Section 5.1. All policies shall name Bank as additional insured
and loss payee with endorsements acceptable to the Bank.

 

G.           Authority. (1) A copy of the articles of incorporation of Borrower,
certified by the California Secretary of State (or California Franchise Tax
Board, as the case may be); (2) a Certificate of Good Standing from the
California Secretary of State for the Borrower (or California Franchise Tax
Board, as the case may be) for the Borrower; (3) a certified copy of Borrower’s
by-laws and all amendments thereto; (4) certified resolutions of Borrower’s
board of directors/unanimous written consent of shareholders, authorizing the
transactions described herein; (5) an incumbency certificate for Borrower; (6) a
certification that no event of dissolution with respect to Borrower has
occurred; (7) A copy of the articles of incorporation of Guarantor, certified by
the Nevada Secretary of State (or any additional governmental office, if
applicable); (8) a Certificate of Good Standing from the Nevada Secretary of
State (or any additional governmental office, if applicable) for the Guarantor;
(9) a certified copy of Guarantor’s by-laws and all amendments thereto; (10)
certified resolutions of Guarantor’s board of directors/unanimous written
consent of shareholders, authorizing the transactions described herein; (11) an
incumbency certificate for Guarantor; and (12) a certification that no event of
dissolution with respect to Guarantor has occurred.

 

H.           Accounts. Evidence that Guarantor’s and the Borrower’s deposit and
operating account(s) (including the Designated Deposit Account) are with the
Bank and Borrower shall have completed all necessary documentation to authorize
Bank to make ACH withdrawals from the Designated Deposit Account for all
principal and interest payments due under the Loan Documents.

 

I.           Payment of Fees. Borrower shall have paid Bank all of its costs of
providing the Credit Facilities, including without limitation all costs of
insurance, filings and recordings, and the reasonable fees of the attorneys for
the Bank with respect to preparation and review of the Loan Documents. In
addition, Borrower shall have paid to Bank an amendment fee in an aggregate
amount of $15,000.

 

J.           Reports and Appraisals. The Bank shall have received copies of all
inspection reports and appraisals related to the Collateral as it deems
necessary in its sole discretion.

 

K.          Replacement Warrants. The Bank shall have received a common stock
purchase warrant or warrants (such common stock purchase warrants issued to the
Bank, together with each common stock purchase warrant delivered in substitution
or exchange for any such common stock purchase warrant, herein called the
“Warrants”), in the form of Exhibit B hereto, initially exercisable for a number
of shares of preferred stock as set forth in the Warrant attached hereto as
Exhibit B, duly executed and delivered by the authorized officers of the
Guarantor in replacement of the warrants delivered pursuant to the Existing
Credit Agreement.

 

L.           Opinion of Credit Parties’ Counsel. A written opinion of the
Guarantor’s and Borrower’s legal counsel in the form and substance reasonably
acceptable to the Bank.

 

M. Subordination Agreements. (i) Executed ratification agreement regarding the
subordination agreement executed in connection with the Existing Credit
Agreement from California United Bank and (ii) executed Amended and Restated
Subordination Agreement by and among Colgan, Borrower and Bank, each in form and
substance reasonably acceptable to the Bank.

 

N.           Certifications. A certificate of the Credit Parties certifying that
(a) the representations and warranties made by Credit Parties in Section 8 of
this Agreement are and will be correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to any earlier date, (b) no Default or Event of Default has
occurred and is continuing on the date hereof or after giving effect to the
loans, (c) attached thereto are true, correct and complete copies of all
documents evidencing indebtedness under the CUB Facility and all instruments,
documents and agreements related thereto, (d) attached thereto are true, correct
and complete copies of all documents evidencing indebtedness under the Colgan
Facility and all instruments, documents and agreements related thereto, and (e)
attached thereto is a true ,correct and complete copy of the Divio Merger
Agreement.

 

7

 

 

O.           Payoff Letters. Executed payoff letters from (a) California United
Bank with respect to the CUB ODP Debt and (b) Colgan with respect to the Colgan
Convertible and the Colgan Promissory Note, each providing for, among other
things, (x) the automatic release of liens under each respective facility upon
the receipt of the payoff amount and (y) the authorization of Borrower and/or
Bank to prepare and file Uniform Commercial Code financing statement amendments
or terminations evidencing the release and termination of the liens under each
such facility.

 

P.           Divio Merger Agreement. Executed Divio Merger Agreement, which
shall be fully effective and binding, together with evidence satisfactory to
Bank that the merger transactions contemplated in the Divio Merger Agreement
have been completed.

 

4.2Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this Agreement, whether by disbursement of a loan, or
otherwise, the following conditions must be satisfied in a manner acceptable to
the Bank:

 

A.           Representations. The representations of each Credit Party in this
Agreement and the other Loan Documents are true in all material respects on and
as of the date of any extension of credit (other than those representations and
warranties made as a specific earlier date, which shall remain true and correct
as of such earlier date); and

 

B.           No Event of Default. No default has occurred in any provision of
this Agreement, the Notes or any agreement related to the Credit Facilities and
is continuing or would result from the extension of credit, and no event has
occurred which would constitute the occurrence of any default but for the lapse
of time until the end of any grace or cure period (such event, a “Default”).

 

C.           Notice of Borrowing. The Bank shall have received a Notice of
Borrowing (in a minimum amount of $250,000 or a higher integral multiple of
$100,000) in the form of Exhibit A attached hereto (a “Notice of Borrowing”) not
less than 1 Business Day prior to the date of such requested funding.

 

D.           Additional Documents. Within ten (10) days of written request to
Credit Parties, the Bank has received any other documents as it may reasonably
request, which may include, but will not be limited to, those items to be
provided to the Bank pursuant to Section 4.1A through Section 4.1G current as of
the extension of credit.

 

E.           Payoff Letters. To the extent the extension of credit will be used
to payoff indebtedness owed to Colgan or California United Bank pursuant to
Section 2.3 above, the Bank shall have received payoff letters from Colgan or
California United Bank, as applicable, with respect to the indebtedness being
paid off, providing for, among other things, (x) the automatic release of liens
under such facility upon the receipt of the payoff amount and (y) the
authorization of Borrower and/or Bank to prepare and file Uniform Commercial
Code financing statement amendments or terminations evidencing the release and
termination of the liens under each such facility.

 

4.3Conditions Precedent to First Extension of Credit Under Line of
Credit/Facility B. Before any extension of credit under the Line of
Credit/Facility B governed by this Agreement, whether by disbursement of a loan,
or otherwise, the Borrower shall provide to the Bank evidence acceptable to Bank
(in Bank’s sole discretion) that Guarantor has completed the sale of additional
Equity Interests with gross Cash proceeds of not less than $1,650,000 (in
addition to the $1,350,000 raised prior to the Closing Date) and deposited such
$1,650,000 into the Designated Deposit Account.

 

5.Affirmative Covenants. Each Credit Party shall:

 

5.1Insurance. Maintain insurance, reasonably satisfactory to the Bank, with
financially sound and reputable insurers covering its properties and business
against those casualties and contingencies and in the types and amounts as are
in accordance with sound business and industry practices, including products
liability coverage with limits of at least $2,000,000.00 per claim; showing the
Bank as a loss payee with respect to each policy of property or casualty
insurance and naming the Bank as an additional insured with respect to each
policy of liability insurance, and furnished to the Bank, providing that thirty
(30) days’ notice will be given to the Bank prior to any cancellation of,
material reduction or change in coverage provided or other material modification
of any such policy, and upon request of the Bank, reports on each existing
insurance policy showing such information as the Bank may reasonably request.

 

5.2Existence. Maintain its existence and business operations in accordance with
all applicable laws and regulations, pay its debts and obligations when due
under normal terms except as would not reasonably be expected to have a material
adverse effect on the financial condition of Guarantor or Borrower.

 

8

 

 

5.3Financial Records. Maintain proper books and records of account, in
accordance with GAAP.

 

5.4Inspection. Each Credit Party shall permit Bank to perform an annual
collateral field audit of Borrower’s Accounts/accounts receivable, inventory and
equipment during regular business hours and upon reasonable notice. In addition,
at any time during regular business hours and as often as reasonably requested
upon reasonable notice (but not more often than twice in a calendar year unless
an Event of Default exists), permit Bank, or any employee, agent or
representative thereof, to examine, audit and make copies and abstracts from
Borrower’s records and books of account and to visit and inspect its properties,
including, but not limited to, an annual collateral field audit on Borrower’s
Accounts/accounts receivable and inventory, and to discuss its affairs, finances
and accounts with any of its officers and key employees, and, upon request,
furnish promptly to Bank true copies of all financial information and internal
management reports made available to their board of directors (or any committee
thereof). Borrower shall furnish to Bank such information concerning Borrower’s
intellectual property (including, without limitation, application and
registration numbers for any filings in connection with such intellectual
property) as is reasonably necessary to permit Bank to perfect a security
interest in such intellectual property.

 

5.5Financial Reports. Credit Parties will maintain a standard and modern system
of accounting in accordance with generally accepted accounting principles
(“GAAP”) and will furnish to the Bank whatever information, books and records
the Bank may reasonably request, including at a minimum:

 

A.           Within twenty (20) days after each monthly period, a copy of
Guarantor and Borrower’s interim balance sheets, profit and loss statements for
the current period and year-to-date, accounts payable aging report, accounts
receivable aging report, and retained earnings, from the beginning of that
fiscal year to the end of that period, prepared by Guarantor and Borrower in
accordance with GAAP and (for the first two (2) months of each fiscal quarter)
accompanied by a covenant compliance certificate executed by each of Guarantor
and Borrower’s chief executive officer, or other officer or person acceptable to
the Bank, certifying compliance with the Asset Coverage Ratio covenant herein as
of the date of the certificate.

 

B.           as soon as available, but in any event within 45 days after the end
of each of the first three (3) fiscal quarters of each fiscal year of Guarantor
and Borrower, a balance sheet of each of Guarantor and Borrower as at the end of
such fiscal quarter, and the related statements of income and cash flows for
such fiscal quarter and for the portion of Guarantor’s and Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
accompanied by a covenant compliance certificate executed by Guarantor’s and
Borrower’s chief executive officer, or other officer or person acceptable to the
Bank, certifying compliance with the covenants herein and that no default exists
under any provisions of this Agreement as of the date of the certificate.

 

C.           Within one hundred twenty (120) days after and as of the end of
each of its fiscal years of Guarantor, detailed consolidated and consolidating,
if applicable, financial statements including a balance sheet and statements of
income, cash flow and retained earnings, such financial statement to be audited
by Rose, Snyder and Jacobs or audited by another independent Certified Public
Accountant of recognized standing acceptable to the Bank in the Bank’s sole
discretion and accompanied by a covenant compliance certificate executed by each
of Guarantor’s and Borrower’s chief executive officer, or other officer or
person acceptable to the Bank, certifying compliance with the covenants herein
and that no default exists under any provisions of this Agreement as of the date
of the certificate.

 

D.           Such other financial reports as Bank may reasonably request from
Guarantor or Borrower, including without limitation, annual projections, as
approved by the Boards of Directors of Credit Parties, for the Credit Parties’
next fiscal year to be delivered within 60 days after the end of each fiscal
year of Credit Parties.

 

All compiled, reviewed or audited (as applicable) financial statements of
Guarantor and Borrower specified in the preceding clauses shall be furnished in
consolidated form for Guarantor and all subsidiaries that Guarantor may at any
time have. Together with each delivery of financial statements required by
Section 5.5A, Credit Parties will deliver to the Bank a certificate of a
principal officer of each of Guarantor and Borrower on behalf of Guarantor and
Borrower certifying that such financial statements fairly present, in all
material respects, the financial position of the Guarantor and Borrower and its
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes and stating that there exists no Event
of Default under the Loan Documents or any event or condition that, with notice
or lapse of time, or both, would constitute an Event of Default under the Loan
Documents, or, if any such Event of Default under the Loan Documents or event or
condition exists, specifying the nature thereof, the period of existence
thereof, and what action Guarantor and Borrower propose to take with respect
thereto. Guarantor and Borrower will permit any person designated by the Bank to
visit and inspect any of the properties, corporate books, and financial records
of Guarantor and Borrower, and to discuss the affairs, finances, and accounts of
Guarantor and Borrower, all at such reasonable times during normal business
hours and as often as the Bank may reasonably request and upon reasonable
notice.

 

9

 

 

5.6Taxes. Credit Parties shall cause to be paid on a timely basis (other than
Borrower’s taxes for fiscal years 2012 and 2013 which are to be filed or refiled
by not later than July 31, 2014), or before they become delinquent all taxes and
assessments, special or otherwise, and any other such charges relating to the
Collateral which become due and payable from time to time, except as they may be
contested in good faith if they have been properly reflected on its books and at
the Bank’s request, adequate funds or security has been pledged to ensure
payment. Credit Parties shall provide to Bank satisfactory evidence of timely
payment of real estate taxes on the Premises either by furnishing a copy of the
paid tax receipt or of the cancelled check issued to the County Collector.

 

5.7Maintenance of Properties. Each Credit Party will maintain, keep, and
preserve all of its properties (tangible and intangible) necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted. Each Credit Party shall from time to time make or cause
to be made all necessary and proper repairs, renewals, replacements, additions,
and improvements to its properties so that the business carried on by each
Credit Party may be properly and advantageously conducted at all times in
accordance with prudent business management.

 

5.8Location of Collateral. Except as to Collateral located at a facility for
which the Bank has been provided a processor’s waiver in form satisfactory to
the Bank, all Collateral now owned by any Credit Party is and will be, and all
Collateral hereafter acquired by a Credit Party will be, and to the extent the
Collateral consists of intangible property such as accounts, the records
concerning the Collateral will be kept at the Premises and such additional
locations as are disclosed in writing to the Bank and approved by the Bank,
which approval shall not be unreasonably withheld. Except in the ordinary course
of its business, Credit Parties shall not remove the Collateral from its
existing location. To the extent the Collateral consists of vehicles or other
property, the ownership of which is evidenced by a certificate of title, Credit
Parties shall not take or permit any action that would require registration of
such Collateral outside the State of California.

 

5.9Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and all threatened in writing litigation, claims,
investigations, administrative proceedings and similar actions affecting any
Credit Party which could materially affect the financial condition of any Credit
Party; (2) the occurrence of any event which gives rise to the Bank’s option to
terminate the Credit Facilities; (3) the institution of steps by any Credit
Party to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which a Credit Party may have liability; (4) any
additions to or changes in the locations of any Credit Party’s businesses; and
(5) any alleged breach of any provision of this Agreement or of any other
agreement related to the Credit Facilities by the Bank.

 

5.10Additional Information. Furnish such additional information and statements,
as the Bank may reasonably request, from time to time.

 

5.11Insurance Reports. Furnish to the Bank, upon the reasonable request of the
Bank, reports on each existing insurance policy showing such information as the
Bank may reasonably request.

 

5.12Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between any Credit Party and any
other party where the failure to so comply could reasonably be expected to have
a material adverse effect on the financial condition of any Credit Party.

 

5.13Title to Assets and Property. Maintain good title to all of each Credit
Party’s assets and properties subject to Permitted Liens, and defend such assets
and properties against all claims and demands of all persons at any time
claiming any interest in them.

 

5.14Additional Assurances. Make, execute and deliver to the Bank such other
agreements as the Bank may reasonably request to evidence the Credit Facilities
and to perfect any security interests.

 

5.15Employee Benefit Plans. Maintain each employee benefit plan as to which any
Credit Party may have any liability, in compliance in all material respects with
all applicable requirements of law and regulations.

 

5.16Depository Relationship. Maintain all of its banking depository and
disbursement relationships with the Bank and establish such accounts and
maintain balances therein with the Bank sufficient to cover the cost of all the
Bank’s services; provided, however, that the Bank in its sole discretion may
permit Borrower to maintain ancillary depository and disbursement relationships
on such terms and conditions, and with such limitations, as the Bank may
establish in its sole discretion.

 

10

 

 

5.17Remittance Account. At all times maintain its primary deposit accounts,
including the Designated Deposit Account, with Opus Bank.

 

5.18New Contracts. On or prior to September 15, 2014, Borrower shall have
entered into new written customer contracts providing for projected aggregate
payments to the Credit Parties of not less than $2,800,000 for the 12-month
period following the execution of such contracts; provided that contracts
representing $2,000,000 of the $2,800,000 referenced above shall be entered into
on or prior to August 31, 2014; further provided that in each case such
contracts shall be in form and substance acceptable to Bank as evidenced by Bank
providing its express written acknowledgment of the satisfaction of this Section
5.18. The Credit Parties shall deliver executed copies of such contracts to Bank
promptly following their execution.

 

5.19Equity Raise. Credit Parties shall cause the following sales of additional
Equity Interests of Guarantor to be funded into the Designated Deposit Account
on or before:

 

(a) the Effective Date with gross proceeds thereof (consisting of Cash and
amounts converted pursuant to existing convertible promissory notes) of not less
than $1,650,000 (in addition to the $1,350,000 raised prior to the Closing
Date), and

 

(b) October 31, 2014 with gross proceeds thereof (consisting of Cash and amounts
converted pursuant to existing convertible promissory notes) of not less than an
additional $2,000,000.

 

5.20Opinion of Guarantor’s Counsel. Within thirty (30) days of the Effective
Date, the Credit Parties shall deliver to Bank a written opinion of the
Guarantor’s legal counsel in the form and substance reasonably acceptable to the
Bank, which shall include, without limitation, each of the opinions listed on
the Form of Opinion of Guarantor’s Counsel included in Exhibit D attached
hereto, subject to customary exceptions and assumptions. If Guarantor does not
deliver such opinion to Bank on or prior to thirty (30) days after the Effective
Date, the Credit Parties shall pay to Bank three hundred seventy five thousand
dollars ($375,000) on the thirty-first (31st) day following the Effective Date
in immediately available funds. For the avoidance of doubt, no Discretionary
Excess Cash Flow Distributions shall be made until this Section 5.20 has been
satisfied in form and substance acceptable to Bank.

 

5.21Post-Closing Deliveries. Within ten (10) days of the Effective Date, the
Credit Parties shall deliver to Bank (i) a landlord lien waiver executed by and
among PRIM Alton Deere, LLC, a Delaware limited liability company (“Landlord”),
Borrower and Bank regarding the Borrower’s lease of the premises at 1936 E.
Deere Ave., #120, Santa Ana, CA 92705, (ii) a written consent of the Landlord to
the transactions contemplated by the Divio Merger Agreement and the change in
ownership of Equity Interests of Borrower in connection therewith and prior
thereto, and (iii) evidence that the UCC Financing Statement noting Canon
Financial Services Inc. as Judgment Creditor and Borrower as Judgment Debtor
(file number 13-7373671301 08/12/2013) has been terminated and any and all
judgments and/or liens thereunder have been released, each in form and substance
satisfactory to Bank.

 

6.Negative Covenants.

 

6.1Unless otherwise noted, the requirements set forth in this section will be
computed in accordance with GAAP applied on a basis consistent with financial
statements previously submitted by Borrower to the Bank.

 

6.2Without the written consent of the Bank, the Credit Parties will not:

 

A.           Sale of Equity Interests. Issue, sell, or otherwise dispose of any
of its Equity Interests, without the prior written consent of the Bank, except
as would not cause a Change of Control of the Borrower or the Guarantor;
provided, however, that transactions contemplated by the Divio Merger Agreement
and in compliance with Section 5.19 shall not be deemed to be a violation of
this Section 6.2A.

 

 

B.           Loans and Extensions of Credit. Loan or extend credit to anyone,
other than (i) extensions of credit in the ordinary course of its business; (ii)
temporary extensions of credit to a Borrower Affiliate that are consistent with
Borrower’s historical practices, (iii) extensions of credit in the ordinary
course of business consisting of cash-in-advance payments, prepaid royalties,
notes receivable, and other deposits or credit obligations required by or to
customers, suppliers, vendors and service providers that are not Affiliates of
Borrower and any investments received in satisfaction or partial satisfaction
thereof; (iv) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s or its subsidiaries’
business, (v) loans and investments existing as of the date hereof that have
been disclosed to the Bank in writing on Schedule 6.2.B hereto, (vi) loans and
investments permitted by Section 6.2.K; and (vii) other loans and investments
not otherwise permitted hereunder, provided that the aggregate amount of such
other loans and investments does not at any time exceed $100,000 (all of the
foregoing collectively referred to as “Permitted Investments”).

 

11

 

 

C.           Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases, other than, with respect to Borrower only (1) unsecured trade
debt incurred in the ordinary course of business, (2) indebtedness owing to the
Bank, (3) indebtedness reflected in the latest financial statement of Borrower
furnished to the Bank prior to execution of this Agreement and that is not to be
paid with proceeds of borrowings under the Credit Facilities, (4) indebtedness
outstanding as of the date hereof that has been disclosed to the Bank in writing
on Schedule 6.2.C hereto and that is not to be paid with proceeds of borrowings
under the Credit Facilities (provided, however, that in no event will Borrower
allow the outstanding amounts owed to Colgan Financial and California United
Bank to exceed amounts to be available under the Facility B (so that such
outstanding amounts owed to Colgan Financial and California United Bank will be
capable of being paid in full from amounts available under Facility B when
Facility B is available pursuant to Section 4.3), (5) capital lease obligations
and obligations incurred to finance the purchase of equipment and related
software secured by purchase money liens on such equipment and related software,
(6) indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of Borrower’s or any subsidiary’s business,
(7) indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business, (8) reimbursement obligations
in connection with letters of credit that are secured by cash or cash
equivalents and issued on behalf of Borrower or a subsidiary thereof in an
amount not to exceed $500,000 at any time outstanding, (9) the CUB Facility and
the Colgan Facility, (10) other unsecured indebtedness not exceeding, in the
aggregate outstanding principal amount at any time, $100,000, and (11) any
refinancings, refundings, renewals or extensions of any of the foregoing, other
than the CUB Facility and the Colgan Facility, provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to accrued but unpaid interest
plus the premium or other amount paid, and fees and expenses incurred, in
connection with such refinancing and by an amount equal to any utilized
commitments thereunder (all of the foregoing collectively referred to as
“Permitted Indebtedness”).

 

D.           Guaranties. Guarantee or otherwise become or remain secondarily
liable on the undertaking of another, except for endorsement of drafts for
deposit and collection in the ordinary course of business.

 

E.           Liens. Create or permit to exist any Lien on any of its property,
real or personal, except: (1) existing Liens known to the Bank on the Closing
Date; (2) Liens to the Bank; (3) Liens for taxes not yet delinquent or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
person in accordance with GAAP; (4) carriers’, warehousemen’s, mechanics’,
materialman’s, repairmen’s, landlord’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP; (5) pledges or deposits
in connection with worker’s compensation, unemployment insurance and other
social security legislation; (6) deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (7) easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of any
Person; (8) attachment, judgment or other similar Liens arising in connection
with litigation or other legal proceedings (and not otherwise constituting an
Event of Default hereunder) in the ordinary course of business that is currently
being contested in good faith by appropriate proceedings, adequate reserves have
been set aside therefor, and no material property is subject to a material risk
of loss or forfeiture; (9) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the applicable Credit Party in excess of those set forth by
regulations promulgated by the Federal Reserve Board, and (ii) such deposit
account is not intended by such Credit Party or any subsidiary to provide
collateral to the depository institution; (10) purported Liens evidenced by the
filing of UCC precautionary financing statements relating to operating leases
entered into in the ordinary course of business and not otherwise prohibited
under this Agreement; (11) Liens (i) upon or in any equipment and related
software acquired (in either case that was not financed by the Bank) or held by
Borrower or any subsidiary to secure the purchase price of such equipment and
software or Indebtedness incurred solely for the purpose of financing the
acquisition of such equipment and related software (including soft costs), (ii)
existing on equipment of Borrower or any subsidiary at the time of its
acquisition, provided that such Lien is limited solely to the property so
acquired and improvements thereon, and the proceeds of such equipment and (iii)
or rights of a lessor under a capital lease; and (12) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described above, provided that the property covered
thereby is not increased and the principal amount of the indebtedness being
extended, renewed or refinanced does not increase (all of the foregoing
collectively referred to as “Permitted Liens”).

 

12

 

 

F.           Use of Proceeds. Use, or permit any proceeds of the Credit
Facilities to be used, directly or indirectly, for the purpose of “purchasing or
carrying any margin stock” within the meaning of Federal Reserve Board
Regulation U. At the Bank’s request, Borrower will furnish a completed Federal
Reserve Board Form U-1.

 

G.           Continuity of Operations. (1) Engage in any business activities
substantially different from those in which Borrower is presently engaged; (2)
sell any assets out of the ordinary course of business other than Permitted
Dispositions; or (3) without ten (10) Business Days’ prior written notice to the
Bank, change its business organization, the jurisdiction under which its
business organization is formed or organized, or its chief executive office, or
any place of its businesses where Collateral with a value in excess of $100,000
is located.

 

H.           Limitation on Negative Pledge Clauses. Except for this Agreement
and the other Loan Documents (and except for documents governing Permitted
Indebtedness of the types described in paragraphs (4) and (5) of the definition
of “Permitted Indebtedness” or Liens of the types described in paragraphs (1)
and (11) of the definition of “Permitted Liens”), enter into any agreement with
any person other than the Bank which prohibits or limits the ability of
Guarantor, Borrower or any of their subsidiaries to create or permit to exist
any lien on any of its property, assets or revenues, whether now owned or
hereafter acquired.

 

I.           Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of Credit
Parties’ obligations under this Agreement.

 

J.           Government Regulation. (1) Be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Guarantor or
Borrower or from otherwise conducting business with Guarantor or Borrower, or
(2) fail to provide documentary and other evidence of Guarantor’s or Borrower’s
identity as may be requested by Bank at any time to enable Bank to verify
Guarantor’s or Borrower’s identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.

 

K.          Mergers, Sales of Assets. Other than as contemplated by the Divio
Merger Agreement, merge or consolidate with any other corporation, sell, lease,
transfer, or otherwise dispose of all or any substantial part of the assets of
any Credit Party or enter into any sale and leaseback transaction or arrangement
with respect to any properties of any Credit Party, (without ten (10) Business
Days’ prior written notice to the Bank) change the name of Guarantor or
Borrower, or wind up, liquidate, or dissolve, except that Borrower may (i) sell
inventory in the ordinary course of business, (ii) grant Permitted Liens, (iii)
make loans and investments permitted hereunder, and (iv) dispose of assets or
properties no longer necessary for the proper conduct of the business of
Borrower having a value accounting, in any single transaction, to not more than
$100,000. Without the prior consent of the Bank (which will not be unreasonably
withheld or delayed, provided, however, that in connection with any such
consent, the Bank specifically reserves the right to require such subsidiary to
become a guarantor of the Liabilities hereunder), Borrower shall not create any
subsidiaries.

 

L.           Distributions. Make any Distributions other than Discretionary
Excess Cash Flow Distributions which may be made so long as (i) no Event of
Default has occurred and is continuing and (ii) Section 5.20 of this Agreement
has been satisfied.

 

M. Holding Company. Guarantor shall not incur or have any liabilities (other
than hereunder and liabilities in connection with the maintenance of its
existence in the ordinary course of business) or, own any assets or engage in
any operations or business, other than (i) ownership of the Equity Interests in
Borrower, (ii) activities incidental to the maintenance of its corporate
existence, or (iii) performance of its obligations under this Agreement and the
other Loan Documents.

 

6.3Financial Covenants. Credit Parties will not:

 

A.           Senior Funded Debt to EBITDA Ratio. permit Borrower’s ratio of (a)
total Senior Funded Debt, to (b) EBITDA (in each case measured quarterly for the
twelve (12) month period ending with such fiscal quarter) to be greater than (i)
3.00 to 1.00 (for the period up to and including December 31, 2014) and
thereafter (ii) 2.75 to 1.00.

 

Within thirty (30) days after the close of each fiscal quarter, Credit Parties
shall provide to the Bank a certificate showing the current Senior Funded Debt
to EBITDA Ratio.

 

13

 

 

B.            Minimum Asset Coverage Ratio. permit the Asset Coverage Ratio
(measured monthly beginning at the end of the first full month after the Closing
Date) to be less than (i) up to and including August 31, 2014, 0.90 to 1.00 at
all times, (ii) up to and including October 31, 2014, 1.00 to 1.00 at all times,
and (iii) thereafter, 1.30 to 1.00 at all times.

 

7.Collateral. In order to secure the timely and full performance of the
Liabilities, Guarantor and Borrower each hereby grants to the Bank, as further
evidenced by the Security Agreement:

 

7.1Security Interest. A first position security interest in all assets of
Guarantor and Borrower, including, but not limited to, the following property
(collectively, the “Collateral”):

 

A.           All present and future accounts, accounts receivable, other
receivables and claims for money due, instruments, documents, chattel paper,
contract rights, and general intangibles;

 

B.           All raw materials, supplies, work-in-process, finished goods, and
all other inventory of whatsoever kind or nature, wherever located, whether now
owned or hereafter acquired;

 

C.           All machinery, equipment, vehicles, furniture, tools and trade
fixtures and all substitutions and replacements thereof wherever located, and
all attachments, accessions, parts, and additions thereto, whether now owned or
hereafter acquired;

 

D.           All of Guarantor’s and Borrower’s deposit accounts (whether
checking, savings, or otherwise) with the Bank or any other depository
institution, whether now or hereafter existing and including accounts held
jointly with others;

 

E.           All monies, securities, drafts, notes, and other property of
Guarantor and Borrower and the proceeds thereof, now or hereafter held or
received by or on behalf of the Bank from or for Guarantor or Borrower, whether
for custody, pledge, transmission or otherwise;

 

F.           All general intangibles, whether now owned or hereafter acquired;

 

G.           All investment property whether now owned or hereafter acquired;

 

H.           All books and records evidencing or relating to any of the
foregoing; and

 

I.           Any and all proceeds and products of the foregoing (“Proceeds”).

 

Notwithstanding the foregoing, the security interest granted herein and/or in
the Security Agreement shall not extend to and the term "Collateral" shall not
include the following (“Excluded Property”) (i) any general intangibles (whether
owned or held as licensee or lessee or otherwise including, for the avoidance of
doubt, leasehold interests as lessee or sublessee under real property leases and
subleases) to the extent that the granting of a security interest therein would
be contrary to applicable law or create a default under any agreement governing
such property, right or license (but only if such restrictions are enforceable
as a matter of law); (ii) any equipment financed by another lender or lessor
under documentation that prohibits the granting of a second lien thereon
executed prior to the date of this Agreement or which is subject to a Permitted
Lien; (iii) any intent-to-use trademarks, prior to the filing of a “Statement of
Use” with respect thereto if and solely to the extent that (and so long as) any
such intent-to-use trademark application would be rendered void by the
attachment or creation of a security interest in the right, title or interest of
Borrower therein); provided, however, that the foregoing exclusions shall not
apply in any case if (x) such prohibition has been waived or such other Person
has otherwise consented to the creation hereunder of a Lien and security
interest in such assigned contract, General Intangible, instrument, license,
chattel paper, property or asset, or (y) such prohibition, or the term that
relates or gives rise thereto, would be rendered ineffective pursuant to any of
Sections 9-406, 9-407, 9-408 or 9-409 of Article 9 of the Uniform Commercial
Code, as applicable and as then in effect in any relevant jurisdiction, or any
other applicable law (including the Bankruptcy Code) or principles of equity;
provided, further, that Excluded Property shall not include (1) Proceeds (as
such term is defined in the UCC), substitutions or replacements of any Excluded
Property referred to in the foregoing clauses (i), (ii) and (iii), unless such
Proceeds, substitutions or replacements would otherwise constitute Excluded
Property referred to in the foregoing clauses (i), (ii) and (iii), and (2) any
Account, Inventory or interest in any deposit account.

 

14

 

 

7.2Filing and Recording; Perfection. Each of Guarantor and Borrower authorizes
the Bank to file financing statements and acknowledges that the Bank has filed
financing statements describing the Collateral in appropriate offices in the
State of California, and such other jurisdictions (including the State of
Nevada) as the Bank deems appropriate. Guarantor and Borrower shall take
whatever other actions are reasonably requested by the Bank to perfect and
continue the Bank’s security interest in the Collateral. Upon the reasonable
request of the Bank, Guarantor and Borrower will deliver to the Bank any and all
of the documents and instruments evidencing or constituting the Collateral or
any part thereof, together with an appropriate endorsement or assignment thereof
satisfactory to the Bank, and Borrower will note the Bank’s security interest
upon and all chattel paper included in the Collateral. Guarantor and Borrower
each irrevocably appoints the Bank as the agent and attorney-in-fact of
Guarantor and Borrower to execute such documents and take such actions as the
Bank deems necessary to preserve and perfect the Bank’s security interest in the
Collateral.

 

7.3Cross Collateral Provision. All of the Collateral given or granted to the
Bank by Guarantor and Borrower pursuant to this Agreement, shall stand as
security for and shall secure the payment of all of the Liabilities and none of
the Collateral shall be subject to release by the Bank until all respective
obligations have been paid or otherwise satisfied. In addition, an Event of
Default under the Notes, the Security Agreement and other Loan Documents shall
constitute an Event of Default under all instruments evidencing Guarantor’s and
Borrower’s Liabilities, which Event of Default shall entitle the Bank to
exercise the remedies granted by Section 9 below or by law with respect to any
or all of the Collateral as the Bank may deem appropriate.

 

8.Representations.

 

8.1Representations by Credit Parties. Guarantor and Borrower each represents
that: (a) the execution and delivery of this Agreement and the Notes and other
Loan Documents, and the performance of the obligations they impose, do not
violate any law, conflict with any agreement by which it is bound, or require
the consent or approval of any governmental authority or other third party; (b)
this Agreement and the Notes and other Loan Documents are valid and binding
agreements, enforceable according to their terms, subject to bankruptcy,
insolvency and similar laws affecting the rights of creditors generally and
general principles of equity; (c) all balance sheets, profit and loss
statements, and other financial statements and other information furnished to
the Bank in connection with the Liabilities fairly reflect, in all material
respects, the financial condition of the Guarantor and Borrower on their
effective dates; (d) no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against either
Guarantor or Borrower is pending or threatened in writing, and no other event
has occurred which may in any one case or in the aggregate materially adversely
affect either Guarantor’s or Borrower’s financial condition and properties,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Bank in writing; (e) except as disclosed to the Bank
in Section 5.6, all of Guarantor’s and Borrower’s tax returns and reports that
are or were required to be filed, have been filed, and all taxes, assessments
and other governmental charges have been paid in full, except those presently
being contested by Borrower in good faith and for which adequate reserves have
been provided; (f) neither Guarantor nor Borrower is a “holding company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended; (g) attached hereto as Schedule
8.1(g) is a complete and accurate list as of the date hereof of all Material
Contracts of the Credit Parties, showing the parties and subject matter thereof
and amendments and modifications thereto, and each Material Contract is not in
default due to the action of any Credit Party; (h) Borrower owns, or is licensed
to use, all trademarks, trade names, copyrights, technology, know-how and
processes necessary for the conduct of its business; (i) Borrower is a wholly
owned Subsidiary of Guarantor; and (j) no part of the proceeds of the Credit
Facilities will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) as now and from time to time hereafter in effect or for any purpose
which violates the provisions of any regulations of the Board. Guarantor and
Borrower each further represents that: (a) it is duly organized, existing and in
good standing pursuant to the laws under which it is organized, and (b) the
execution and delivery of this Agreement and the Notes and the performance of
the obligations they impose (i) are within its powers, (ii) have been duly
authorized by all necessary action of its governing body, and (iii) do not
contravene the terms of its articles of incorporation or organization, its
by-laws, or any partnership, operating or other agreement governing its affairs.

 

8.2Representations Regarding Assets. With respect to any asset of Borrower
utilized in the calculation of the Asset Coverage Ratio set forth in this
Agreement, Guarantor and Borrower each represents and warrants to the Bank: (1)
each asset represented by Borrower to be eligible for Asset Coverage Ratio
purposes of this Agreement conforms to the eligibility definitions set forth in
this Agreement; (2) all asset values delivered to the Bank will be true and
correct, subject to immaterial variance; and be determined on a consistent
accounting basis; (3) except as agreed to the contrary by the Bank in writing,
each asset is now and at all times hereafter will be in Borrower’s physical
possession and shall not be held by others on consignment, sale or approval, or
sale or return; (4) except as reflected in schedules delivered to the Bank, each
asset which constitutes inventory is now and at all times hereafter will be of
good and merchantable quality, free from defects; (5) assets with an aggregate
value in excess of $100,000 are not now and will not at any time hereafter be
stored with a bailee, warehouseman, or similar party unless Borrower provides
prompt written notice thereof to Bank, and in such event, Borrower will use its
commercially reasonable efforts to either obtain a bailee waiver agreement or if
the bailee has issued negotiable receipts, request that any such bailee,
warehouseman, or similar party to issue and deliver to the Bank, warehouseman
receipts in the Bank’s name evidencing the storage of such assets; and (6) the
Bank, its assigns, or agents shall have the right at any reasonable time during
normal business hours and upon reasonable notice and at Borrower’s expense to
inspect, examine and audit Guarantor’s and Borrower’s records, and if Accounts
are included in the calculation of Asset Coverage Ratio, confirm with Account
Debtors the accuracy of such Accounts, and inspect and examine the assets and to
check and test the same as to quality, quantity, value, and condition.

 

15

 

 

9.Default and Remedies.

 

9.1Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

 

A.           Borrower fails to pay, (i) on the date when payment thereof is due,
any principal on any one or more of the Notes, or (ii) within five (5) days
after the date when payment thereof is due, any interest under any one or more
of the Notes or any other fixed monetary amount due and payable under this
Agreement, or any of the Notes; or

 

B.           Any default occurs in the observance or performance of any
agreement contained in Section 6; or

 

C.           Guarantor or Borrower fails to keep or perform any other agreement,
undertaking, obligation, covenant or condition set forth in this Agreement or
any of the Loan Documents, other than a payment default, and such failure is not
cured within thirty (30) days after the earlier of (i) Guarantor’s or Borrower’s
becoming aware of such failure, or (ii) Bank’s sending written notice to Credit
Parties of such failure; or

 

D.           If default shall occur in the payment of any principal, interest,
or premium with respect to any indebtedness of any Credit Party for borrowed
money in excess of $100,000 and such default shall continue for more than the
period of grace, if any, therein specified and shall not have been effectively
waived, or if any such indebtedness shall be declared due and payable prior to
the stated maturity thereof; or

 

E.           Any representation, warranty or certification, made or given in or
pursuant to this Agreement by any Credit Party or otherwise made by a Credit
Party in writing in connection with this Agreement, proves to be untrue in any
material respect when such representation, warranty or certification is made or
given hereunder; or

 

F.           The Collateral, or any material part thereof, is damaged or
destroyed by fire or other casualty and the cost to rebuild or reconstruct
exceeds the face amount of insurance actually collected or in the process of
collection through diligent efforts of Borrower, and if Borrower fails to
deposit or to cause to be deposited with the Bank the deficiency within thirty
(30) days after the Bank’s written request therefore, unless such deficiency is
less than $100,000; or

 

G.           An order of condemnation by eminent domain proceedings is entered
with respect to the Premises or any part thereof and is not dismissed or stayed
within sixty (60) days after such order is entered; or

 

H.           Any petition is filed or proceeding is commenced for any
attachment, levy, or seizure of any property of any Credit Party subject to a
lien in favor of the Bank; or any judgment or judgments, writ or writs, warrant
or warrants of attachment, or any similar process or processes in an aggregate
amount in excess of $100,000 shall be entered or filed against any Credit Party
or against any property or assets of any Credit Party and remains unvacated,
unbonded or unstayed for a period of thirty (30) days; or

 

I.           If any Credit Party: shall be unable to pay its debts as they
become due; files a petition to take advantage of any insolvency act; makes an
assignment for the benefit of its creditors; commences a proceeding for or
consents to the appointment of a receiver, trustee, liquidator, or conservator
of itself or of the whole or any substantial part of its property; files a
petition or answer to a petition under any chapter of the United States
Bankruptcy Code, as amended, or files a petition or seeks relief under or takes
advantage of any other reorganization, arrangement or readjustment of debt,
insolvency, or receivership law or statute of the United States of America or
any state thereof; or if there is commenced against any Credit Party any
proceeding for any of the foregoing relief and such proceeding is not dismissed
or stayed within thirty (30) days after the commencement thereof; or if Borrower
by any act indicates its consent to, or approval or authorization of, any such
proceeding or petition;

 

J.           If, prior to the Bank’s filing of the financing statements showing
a Credit Party as debtor, any other financing statement showing a Credit Party
as debtor and describing any of the Collateral shall be filed by a third party
that is not a holder of a Permitted Lien; or

 

16

 

 

K.          Any Credit Party opens and/or maintains any of its banking
depository and disbursement relationships with any bank or other financial
institution other than the Bank unless that the Bank, in its sole discretion,
has permitted such relationship on such terms and conditions, and with such
limitations, as the Bank may establish in its sole discretion.

 

9.2Bank Remedies. After the occurrence and during the continuance of any Event
of Default, after any applicable cure period has expired, the Bank shall have
the right in addition to all the remedies conferred upon the Bank by law or
equity or the terms of any of the Loan Documents, to do any or all of the
following, concurrently or successively, without notice to Borrower (except as
provided in the Security Agreement):

 

A.           Declare the Notes to be, and those notes shall thereupon become,
immediately due and payable without prior notice to Borrower; and

 

B.           Terminate the Bank’s obligations under this Agreement to extend
credit of any kind or to make any disbursement, whereupon the commitment and
obligations of the Bank to extend credit or to make disbursements hereunder
shall terminate; and

 

C.           Exercise on behalf of itself all or any of its rights and remedies
of a secured party under this Agreement, under any of the Loan Documents, under
the Uniform Commercial Code, and otherwise, including, without limitation, the
right to foreclose the security interest granted herein by any available
judicial or other procedure and/or to take possession of any or all of the
Collateral and the books and records relating thereto with or without judicial
process, for which purpose the Bank may enter on any or all of the Premises
where any of the Collateral or books or records may be situated and take
possession and remove the same therefrom in accordance with applicable law;
proceed to protect and enforce its rights or remedies either by suit in equity
or by action at law, or both; require Borrower to assemble any or all of the
Collateral and any or all certificates of title and other documents relating to
the Collateral at a place designated by the Bank; charge or set off all sums
owing to the Bank by Borrower against any and all of Borrower’s accounts
(including accounts held jointly with others) and credit balances at the Bank,
regardless of the stated maturity thereof; exercise in Borrower’s name all
rights with respect to the Collateral, including the right to collect any and
all money due or to become due, endorse checks, notes, drafts, instruments, or
other evidences of payment, receive and open mail addressed to Borrower, and
settle, adjust, or compromise any dispute with respect to any item of
Collateral; and to cause all or any part of the Collateral to be transferred to
or registered in its name or in the name of any other Person, with or without
designating the capacity of that nominee.

 

D.           Without limiting any other available remedy, Borrower is liable for
any deficiency remaining after disposition of any Collateral. Borrower is liable
to the Bank for all reasonable costs and expenses of every kind incurred (or
charged by internal allocation) in connection with the negotiation, preparation,
execution, filing, recording, modification, supplementing and waiver of any Loan
Documents and the making, servicing and collection of the Note or the other Loan
Documents and any other amounts owed under the Note or the other Loan Documents,
including without limitation reasonable attorneys’ fees and court costs. These
costs and expenses include without limitation any costs or expenses incurred by
the Bank in any bankruptcy, reorganization, insolvency or other similar
proceeding.

 

E.           The order and manner in which Bank’s rights and remedies are to be
exercised shall be determined by Bank in its sole and absolute discretion.
Regardless of how Bank may treat payments for the purpose of its own accounting,
for the purpose of computing the Liabilities under each Loan Document, payments
shall be applied first, to costs and expenses (including attorney costs)
incurred by Bank, second, to the payment of accrued and unpaid interest on the
Notes to and including the date of such application, third, to the payment of
the unpaid principal of the Notes, and fourth, to the payment of all other
amounts (including fees) then owing to Bank under the Loan Documents. No
application of payments will cure any Event of Default, or prevent acceleration,
or continued acceleration, of amounts payable under the Loan Documents, or
prevent the exercise, or continued exercise, of rights or remedies of Bank
hereunder or thereunder or at Law or in equity.

  

9.3Waivers. Each Obligor waives: (a) to the extent not prohibited by law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended; (b) any right to receive notice of the following matters before the
Bank enforces any of its rights: (i) the Bank’s acceptance of this Note, (ii)
any credit that the Bank extends to Borrower, (iii) Borrower’s default, (iv) any
demand, diligence, presentment, dishonor and protest, or (v) any action that the
Bank takes regarding Borrower, anyone else, any Collateral, or any of the
Liabilities, that it might be entitled to by law, under any other agreement, in
equity or otherwise; (c) any right to require the Bank to proceed against
Borrower, any other Obligor, or any Collateral, or pursue any remedy in the
Bank’s power to pursue; (d) any defense based on any claim that any endorser’s
or other Obligor’s obligations exceed or are more burdensome than those of
Borrower; (e) the benefit of any statute of limitations affecting liability of
any endorser or other Obligor or the enforcement hereof; (f) any defense arising
by reason of any disability or other defense of Borrower or by reason of the
cessation from any cause whatsoever (other than payment in full) of the
obligation of Borrower for the Liabilities; and (g) any defense based on or
arising out of any defense that Borrower may have to the payment or performance
of the Liabilities or any portion thereof. Each Obligor consents to any
extension or postponement of time of its payment without limit as to the number
or period, to any substitution, exchange or release of all or any part of the
Collateral, to the addition of any other Person, and to the release or discharge
of, or suspension of any rights and remedies against, any Obligor. The Bank may
waive or delay enforcing any of its rights without losing them. Any waiver
affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of this Note is effective unless it is
in writing and signed by the Person against whom it is being enforced.

 

17

 

  

9.4Cooperation. Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the Collateral including actions, proceedings, motions, orders,
agreements or other matters relating to relief from automatic stay, abandonment
of Property, use of cash Collateral and sale of the Collateral free and clear of
all Liens.

 

9.5Rights and Remedies Cumulative. All of the Bank’s rights and remedies,
whether evidenced by this Agreement or by any other writing, shall be cumulative
and may be exercised singularly or concurrently. Election by the Bank to pursue
any remedy shall not exclude pursuit of any other remedy, and an election to
make expenditures or to take action to perform an obligation of Borrower under
this Agreement, after the failure of Borrower to perform, shall not affect the
Bank’s right to declare a default and to exercise its remedies.

 

9.6Prior Events of Default. Bank hereby waives any Default or Event of Default
under the Existing Credit Agreement relating to any of the following: (i) the
failure to disclose the Unsecured Convertible Note, dated as of March 24, 2014,
issued by the Borrower to Pareall International Limited, (ii) the failure to
disclose the Letter of Intent, dated March 19, 2014, between Borrower and
Guarantor, (iii) Borrower’s issuance of its Convertible Promissory Note to
Colgan on May 29, 2014 in the original principal amount of $175,000, (iv)
Borrower’s failure to timely deliver a copy of its financial reports as of May
31, 2014 and as of June 30, 2014 pursuant to Section 4.5A of the Existing Credit
Agreement, (v) Borrower’s failure to timely file taxes by June 1, 2014 or
otherwise comply with Section 5.6 of the Existing Credit Agreement and (vi)
Borrower’s non-compliance with Section 5.3B of the Existing Credit Agreement as
of June 30, 2014 due to its Asset Coverage Ratio being reported as .87 to 1 on
July 22, 2014.

 

For the avoidance of doubt, Bank reserves all rights under the Existing Credit
Agreement with respect to any other Default or Event of Default which may have
occurred at any time prior to the effectiveness of this Agreement or hereafter,
including, without limitation, any violation or potential prior or future
violation of the Financial Covenants contained in Section 5.3 of the Existing
Credit Agreement or Section 6.3 of this Agreement, regardless of any written or
oral disclosure delivered to Bank prior to the date hereof. The execution of
this Agreement shall not constitute a waiver of any rights and/or remedies which
Bank may be entitled to pursue under the Existing Credit Agreement other than
those specifically listed in this Section 9.6.



 

10.Guaranty.

 

10.1The Guaranty.

(a)          The Guarantor, as primary obligor and not merely as a surety,
hereby irrevocably, absolutely and unconditionally guarantees to the bank and
each of its successors, endorsees, transferees and assigns (each a “Beneficiary”
and collectively, the “Beneficiaries”) the prompt and complete payment by the
Borrower, as and when due and payable, of the Liabilities, in accordance with
the terms of the Loan Documents. The provisions of this Section 10 are sometimes
referred to hereinafter as the “Guaranty”.

 

(b)          The Guarantor hereby guarantees that the Liabilities now or
hereafter acquired will be paid and payable strictly in accordance with the
terms of the Loan Documents, regardless of any law now or hereafter in effect in
any jurisdiction affecting any such terms or the rights of the Beneficiaries
with respect thereto. The obligations and liabilities of the Guarantor under
this Guaranty shall be absolute and unconditional irrespective of: (i) any lack
of validity or enforceability of any of the Liabilities or any Loan Document, or
any delay, failure or omission to enforce or agreement not to enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise of any right with respect to the foregoing (including, in each case,
without limitation, as a result of the insolvency, bankruptcy or reorganization
of any Beneficiary, the Borrower or any other Person); (ii) any change in the
time, manner or place of payment of, or in any other term in respect of, all or
any of the Liabilities, or any other amendment or waiver of or consent to any
departure from the Loan Documents or any agreement or instrument relating
thereto; (iii) any fully or partial release of Borrower or any other Person
liable to repay the Liabilities as a guarantor, surety or co-borrower; (iv) any
exchange or release of, or non-perfection of any Lien on or in any collateral,
or any release, amendment or waiver of, or consent to any departure from, any
other guaranty of, or agreement granting security for, all or any of the
Liabilities; (v) any claim, set-off, counterclaim, defense or other rights that
the Guarantor may have at any time and from time to time against any Beneficiary
or any other Person, whether in connection with this transaction or any
unrelated transaction; or (vi) all rights and defenses relevant to Section
2856(a) of the California Civil Code and any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any other guarantor or surety in respect of the Liabilities or the Guarantor in
respect hereof.

 

18

 

 

(c)          The Guaranty provided for herein (i) is a guaranty of payment and
not of collection; (ii) is a continuing guaranty and shall remain in full force
and effect until the Credit Facilities have been terminated and the Liabilities
have been paid in full in cash; and (iii) shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment, or any part
thereof, of any of the Liabilities is rescinded or must otherwise be returned by
any Beneficiary upon or as a result of the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or otherwise, all as though such
payment had not been made.

 

(d)          The obligations and liabilities of the Guarantor hereunder shall
not be conditioned or contingent upon the pursuit by any Beneficiary or any
other Person at any time of any right or remedy against the Borrower or any
other Person that may be or become liable in respect of all or any part of the
Liabilities or against any collateral security or guaranty therefor or right of
setoff with respect thereto.

 

(e)          The Guarantor hereby consents that, without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Liabilities made
by any Beneficiary may be rescinded by such Beneficiary and any of the
Liabilities continued after such rescission.

 

(f)          The Guarantor’s obligations under this Guaranty shall be
unconditional, irrespective of any lack of capacity of the Borrower or any lack
of validity or enforceability of any other provision of this Agreement or any
other Loan Document, and this Guaranty shall not be affected in any way by any
variation, extension, waiver, election of remedies, compromise or release of any
or all of the Liabilities or of any security or guaranty from time to time
therefor.

 

(g)          The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or action.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts and obligations that constitute the Liabilities and
would be owed by the Borrower, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.

 

10.2Waivers.

 

(a)          The Guarantor hereby unconditionally waives: (i) promptness and
diligence; (ii) notice of or proof of reliance by the Bank upon this Guaranty or
acceptance of this Guaranty; (iii) notice of the incurrence of any Liabilities
by the Borrower or the renewal, extension or accrual of any Liabilities or of
any circumstances affecting the Borrower’s financial condition or ability to
perform the Liabilities; (iv) notice of any actions taken by the Beneficiaries
or the Borrower or any other Person under any Loan Document or any other
agreement or instrument relating thereto; (v) notice or proof of nonpayment of
the Liabilities and all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of the Liabilities,
of the obligations of the Guarantor hereunder or under any other Loan Document,
the omission of or delay in which, but for the provisions of this Section 10
might constitute grounds for relieving the Guarantor of its obligations
hereunder; (vi) any requirement that the Beneficiaries protect, secure, perfect
or insure any Lien or any property subject thereto, or exhaust any right or take
any action against the Borrower or any other Person to collect the Liabilities
or realize upon any collateral or join any such Person in any action to enforce
this Guaranty; and (vii) each other suretyship defense that at any time may be
available in respect of Guarantor’s obligations hereunder by virtue of any
statute or law, including any statute of limitations, valuation, stay,
moratorium, bankruptcy or similar law affecting Guarantor’s obligations
hereunder, including any duty, obligation or defense arising or available under
California Civil Code Sections 2839, 2845, 2849 and 2850.

 

19

 

 

(b)          No failure on the part of any Beneficiary to exercise, and no delay
in exercising, any right, remedy, power or privilege hereunder or under any Loan
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Loan Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. This Guaranty is in
addition to and not in limitation of any other rights, remedies, powers and
privileges the Beneficiaries may have by virtue of any other instrument or
agreement heretofore, contemporaneously herewith or hereafter executed by the
Guarantor or any other Person or by applicable law or otherwise. All rights,
remedies, powers and privileges of the Beneficiaries shall be cumulative and may
be exercised singly or concurrently. The rights, remedies, powers and privileges
of the Beneficiaries under this Guaranty against the Guarantor are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Loan Documents or any other agreement or instrument relating
thereto against the Borrower or against any other Person.

 

(c)          The Guarantor hereby acknowledges and agrees that, until the Credit
Facilities (including all obligations to make advances under the Line of Credit)
have been terminated and all of the Liabilities have been paid in full in cash,
under no circumstances shall it be entitled to be subrogated to any rights of
any Beneficiary in respect of the Liabilities performed by it hereunder or
otherwise, and the Guarantor hereby expressly and irrevocably waives, until the
Credit Facilities (including all obligations to make advances under the Line of
Credit) have been terminated and all of the Liabilities have been paid in full
in cash, (i) each and every such right of subrogation and any claims,
reimbursements, right or right of action relating thereto (howsoever arising),
and (ii) each and every right to contribution, indemnification, set-off or
reimbursement, whether from the Borrower or any other Person now or hereafter
primarily or secondarily liable for any of the Liabilities, and whether arising
by contract or operation of law or otherwise by reason of the Guarantor’s
execution, delivery or performance of this Guaranty.

 

(d)          The Guarantor represents and warrants that it has established
adequate means of keeping itself informed of the Borrower’s financial condition
and of other circumstances affecting the Borrower’s ability to perform the
Liabilities, and agrees that Bank shall not have any obligation to provide to
the Guarantor any information it may have, or hereafter receive, in respect of
the Borrower.

 

(e)          In the event that Guarantor shall breach or fail to timely perform
any provisions of this Guaranty, Guarantor shall, immediately upon demand by
Bank, pay Bank all reasonable and actual, out-of-pocket third party costs and
expenses (including court costs and attorneys’ fees) incurred by Bank in the
enforcement hereof or the preservation of Bank’s rights hereunder, together with
interest thereon at then applicable Note Rate (as defined in each Note) from the
date requested by Bank until the date of payment to Bank. The covenant contained
in this Section shall survive the payment and performance of the guaranteed
obligations.

 

(f)          In the event that pursuant to any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law or any judgment, order
or decision thereunder, Bank must rescind or restore any payment or any part
thereof received by Bank in satisfaction of the guaranteed obligations, as set
forth herein, any prior release or discharge from the terms of this Guaranty
given to Guarantor by Bank shall be without effect and this Guaranty shall
remain (or shall be reinstated to be) in full force and effect. It is the
intention of Borrower and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Guarantor’s performance of such obligations and then
only to the extent of such performance.

 

11.Miscellaneous.

 

11.1Notice. Any communications, requests or notices required or appropriate to
be given under this Agreement shall be in writing and addressed to the party
from the notice intended as follows:

 

ANY CREDIT PARTY: c/o Greenwood & Hall   1936 East Deere Avenue   #120   Santa
Ana, California 92705   Attn: John Hall   Email:  jhall@greenwoodhall.com    
with a copy to: DLA Piper LLP (US)   2000 University Avenue   East Palo Alto, CA
94303-2215   Attn: Michael Standlee   Email: Michael.Standlee@dlapiper.com

 

20

 

 

BANK: Opus Bank   303 Twin Dolphin Drive   #6006   Redwood City, California
94065   Attn: Douglas Stewart, Managing Director   Telephone:  (650) 632-4256  
E-mail:  dstewart@opusbank.com     and:     Schiff Hardin LLP   233 South Wacker
Drive, Suite 6600   Chicago, Illinois 60606-6473   Attn: Sean T. Maloney  
Email: smaloney@schiffhardin.com

 

Any notices and demands required under this Agreement shall be in writing and
delivered to the intended party at its address above by one of the following
means: (a) by hand, (b) by a nationally recognized overnight courier service,
(c) by email or (d) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand,
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service, (c) on the Delivery Day sent if sent by email, or (d) on the
third Delivery Day after the notice is deposited in the mail. “Delivery Day”
means a day other than a Saturday, a Sunday or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision.

 

11.2No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

11.3Integration. This Agreement, the Notes, the Loan Documents embody the entire
agreement and understanding between Credit Parties and the Bank and supersede
all prior agreements and understandings relating to their subject matter. If any
one or more of the obligations of Guarantor or Borrower under this Agreement or
the Notes is invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of Guarantor
and Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of Guarantor or Borrower
under this Agreement or the Notes in any other jurisdiction.

 

11.4Governing Law and Venue. This Agreement is delivered in the State of
California and governed by California law (without giving effect to its laws of
conflicts). Guarantor and Borrower each agrees that any legal action or
proceeding with respect to any of its obligations under this Agreement may be
brought by the Bank in any state or federal court located in the State of
California, as the Bank in its sole discretion may elect. By the execution and
delivery of this Agreement, Guarantor and Borrower each submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of those courts. Guarantor and Borrower each waives any
claim that the State of California is not a convenient forum or the proper venue
for any such suit, action or proceeding.

 

11.5Captions. Section headings are for convenience of reference only and do not
affect the interpretation of this Agreement.

 

11.6Subsidiaries of Credit Parties. To the extent the context of any provisions
of this Agreement makes it appropriate, including without limitation any
representation, warranty or covenant, the words “Guarantor” and “Borrower” as
used in this Agreement shall include all of such Credit Party’s subsidiaries.
Notwithstanding the foregoing, however, under no circumstances shall this
Agreement be construed to require the Bank to make any loan or other financial
accommodation to any of such Credit Party’s subsidiaries.

 

21

 

 

11.7Survival of Representations and Warranties. Each Credit Party understands
and agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by each Credit Party in this
Agreement or in any certificate or other instrument delivered by any Credit
Party to the Bank under this Agreement. Each Credit Party further agrees that
regardless of any investigation made by the Bank, all such representations,
warranties and covenants will survive the making of the Credit Facilities and
delivery to the Bank of this Agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as each Credit Party’s
indebtedness to the Bank shall be paid in full.

 

11.8Non-Liability of the Bank. The relationship between the Credit Parties and
the Bank created by this Agreement is strictly a debtor and creditor
relationship and not fiduciary in nature, nor is the relationship to be
construed as creating any partnership or joint venture between the Bank and any
Credit Party. Each Credit Party is exercising its own judgment with respect to
Borrower’s business. All information supplied to the Bank is for the Bank’s
protection only and no other party is entitled to rely on such information.
There is no duty for Bank to review, inspect, supervise or inform any Credit
Party of any matter with respect to Borrower’s business. The Bank and each
Credit Party intend that the Bank may reasonably rely on all information
supplied by each Credit Party to the Bank, together with all representations and
warranties given by each Credit Party to the Bank, without investigation or
confirmation by the Bank and that any investigation or failure to investigate
will not diminish the Bank’s right to so rely.

 

11.9Indemnification of the Bank. Each Credit Party agrees to indemnify, defend
and hold the Bank and any of its subsidiaries or affiliates or their successors,
and each of their respective shareholders, directors, officers, employees and
agents (collectively, the “Indemnified Persons”) harmless from any and all
obligations, claims, liabilities, losses, damages, penalties, fines,
forfeitures, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature (including, without limitation, any Indemnified Person’s
reasonable attorneys’ fees) (collectively, the “Claims”) which may be imposed
upon, incurred by or assessed against any Indemnified Person arising out of or
relating to this Agreement; the exercise of the rights and remedies granted
under this Agreement (including, without limitation, the enforcement of this
Agreement and the defense of any Indemnified Person’s action or inaction in
connection with this Agreement); and in connection with Borrower’s failure to
perform all of Borrower’s obligations under this Agreement, except to the
limited extent that the Claims against any such Indemnified Person are
proximately caused by such Indemnified Person’s negligence or willful
misconduct. The indemnification provided for in this section shall survive the
termination of this Agreement and shall extend to and continue to benefit each
individual or entity who is or has at any time been an Indemnified Person.

 

Each Credit Party’s indemnity obligations under this section shall not in any
way be affected by the presence or absence of covering insurance, or by the
amount of such insurance or by the failure or refusal of any insurance carrier
to perform any obligation on its part under any insurance policy or policies
affecting any Credit Party’s assets or Credit Party’s business activities.
Should any Claim be made or brought against any Indemnified Person by reason of
any event as to which Borrower’s indemnification obligations apply, then, upon
any Indemnified Person’s demand, each Credit Party, at its sole cost and
expense, shall defend such Claim in such Credit Party’s name, if necessary, by
the attorneys for such Credit Party’s insurance carrier (if such Claim is
covered by insurance), or otherwise by such attorneys as any Indemnified Person
shall approve. Any Indemnified Person may also engage its own attorneys at its
reasonable discretion to defend any Credit Party and to assist in its defense
and each Credit Party agrees to pay the fees and disbursements of such
attorneys.

 

11.10Counterparts. This Agreement may be executed in multiple counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

11.11Sole Discretion of the Bank; Exclusive Right of the Bank to Take Action.
Whenever any consent, determination, approval or other action of the Bank is
required or permitted under this Agreement, any such determination and the
decision as to whether or not to consent or approve or take such other action
shall be in the sole and exclusive reasonable discretion of the Bank, and only
the Bank, and the Bank’s decision shall be final and conclusive and no other
action, consent, determination or approval shall be required.

 

11.12Advice of Counsel. Each Credit Party acknowledges that it has been advised
by counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and any documents executed and
delivered in connection with the Credit Facilities.

 

11.13[Reserved].

 

11.14Conflicting Terms. If this Agreement is inconsistent with any provision in
any agreement related to the Credit Facilities, the Bank shall determine, in the
Bank’s sole and absolute discretion, which of the provisions shall control any
such inconsistency.

 

22

 

 

11.15Fees Expenses. Credit Parties shall promptly pay or reimburse the Bank for
all reasonable expenses, regardless of whether the loans are disbursed in whole
or in part, incurred in connection with the issuance of the Bank’s commitment
letter and the making of the loans, including, but not limited to, preparation
and review of all Loan Documents by the Bank’s outside counsel, taxes of any
kind, appraisal, recording costs, inspection costs and attorney’s fees. Borrower
shall pay promptly to the Bank on demand reasonable attorneys’ fees and all
costs and other expenses paid or incurred by the Bank in duly enforcing or
exercising its rights or remedies created by, connected with or provided in this
Agreement, the Notes, or the other Loan Documents or as a result of any
litigation or threatened litigation or the preparation therefore in which the
Bank is a party or threatened to be made a party and which in any way whatsoever
relates to this Agreement. These costs and expenses include without limitation
any costs or expenses incurred by the Bank in any bankruptcy, reorganization,
insolvency or other similar proceeding.

 

11.16Indemnity Agreement. Borrower agrees to indemnify, defend, and hold the
Bank harmless from and against any and all losses, damages, liabilities, and
expenses (including reasonable attorneys’ fees) the Bank may sustain as a
consequence of the occurrence of any Event of Default or the breach or
inaccuracy of any representation and warranty made by Borrower in this Agreement
or any document, financial statement, credit information, certificate, or
statement furnished to the Bank. Borrower agrees to indemnify, defend, and hold
the Bank harmless from and against any and all losses, damages, liabilities, and
expenses (including reasonable attorneys’ fees) that at any time or from time to
time may be paid, incurred, or suffered by, or asserted against, the Bank for,
with respect to, or as a direct or indirect result of the presence on or under,
or the escape, seepage, leakage, spillage, discharge, emission, or release from,
the Premises or any part thereof, into or upon any land, the atmosphere, or any
water course, body of water, or wet lands, of any Hazardous Material occurring
during or prior to the period of ownership of the Premises or any part thereof
by Borrower or as a result of conditions existing during such period (including,
without limitation, any losses, liabilities, damages, or expenses asserted or
arising under any applicable law or regulation). The provisions of and
undertakings and indemnification set forth in this section shall survive the
payment of the Notes and the other obligations of Borrower to the Bank

 

12.USA PATRIOT ACT NOTIFICATION. The following notification is provided to each
Credit Party pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower’s driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower’s legal organizational documents or other
identifying documents.

 

13.Judicial Reference Waiver of Jury Trial. In all the Loan Documents the
sections regarding “Jury Trial Waiver” are hereby deleted in their entirety and
all claims in connection with the Loan Documents shall be determined by a
consensual general judicial reference, pursuant to the provisions of California
Code of Civil Procedure §§ 638 et seq., as such statutes may be amended or
modified from time to time, and as more fully set forth in Exhibit C.

 

14.WAIVER OF SPECIAL DAMAGES. EACH CREDIT PARTY WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER
FROM THE BANK IN ANY LEGAL ACTION OR PROCEDING ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.

 

[Rest of Page Intentionally Blank; Signatures Appear on Following Page]

 

23

 

  

PCS Link, Inc., d/b/a Greenwood & Hall, a California Corporation       By:
/S/  John Hall     Printed Name: John Hall     Its: Chief Executive Officer  

 

Date Signed: 7/23/14  

 

Greenwood Hall, Inc., a Nevada corporation (formerly   known as Divio Holdings
Corp., a Nevada corporation)       By: /S/   John Hall     Printed Name: John
Hall     Its: Chief Executive Officer  

 

Date Signed: 7/23/14  

 

Opus Bank       By: /S/   Douglas Stewart     Printed Name: Douglas Stewart    
Its: Managing Director – Technology Banking  

 

Date Signed: 7/18/14  

 

 

 

 